Citation Nr: 9905844	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-42 107A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1977 to June 1979.  

The veteran was initially furnished a statement of the case 
in March 1995 on the issues of service connection for an 
intermittent explosive disorder and an increased rating for 
her depressive reaction.  A rating action in May 1996 
effectuated a hearing officer's decision which included the 
explosive disorder as part of the veteran's depressive 
reaction and raised the veteran's psychiatric disorder, as 
reclassified, to the 30 percent level.  The veteran expressed 
her agreement with this decision in her correspondence of 
June 1996.  

This matter comes before the Board on appeal from a September 
1995 determination of a VA vocational rehabilitation and 
counseling officer at the San Diego, California RO denying 
entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  This adverse 
determination was reaffirmed in an August 1996 determination 
by the same counseling officer.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  Service connection is currently in effect for depressive 
reaction with intermittent explosive disorder, rated 30 
percent disabling; residuals traumatic fractures, right 
zygoma and right maxilla with facial lacerations, rated 10 
percent disabling; residuals, fractures with non-union of 
transverse process L5 with deformity L5 and L6, rated 10 
percent disabling; and residuals of two right rib fractures 
and post operative residuals of fracture of nose, evaluated 
as noncompensable.  

3.  A combined disability evaluation of 40 percent for her 
service connected disabilities has been in effect since April 
1993.  Prior to that time a 30 percent combined evaluation 
had been in effect.  

4.  The veteran's service-connected and nonservice-connected 
disabilities do not result in an employment handicap.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had completed high school when she entered the 
service in 1977.  In service, the veteran was trained and 
served as a dental assistant.  Following service, the veteran 
participated in the VA Vocational Rehabilitation program 
during the early and mid-1980s.  At that time, a 10 percent 
rating for her psychiatric disorder was in effect and she had 
a combined 30 percent disability rating for her service 
connected disabilities.  

Counseling records from 1985-86 show that in 1981 the veteran 
attended college with a deferred objective under the 
vocational rehabilitation program and earned an associate 
degree in liberal arts.  She then selected an objective of 
speech pathologist and spent almost 17 months in college 
preparation for this objective.  



In 1984, the appellant requested and was granted a change in 
employment objective from speech pathologist to teacher, 
secondary education.  She pursued her teaching objective at 
the college level for two semesters, but found that she was 
not as people oriented as she thought.  In 1985, she 
requested a change of program to the field of computer 
programming.  While her request for a change of program was 
approved, she opted to begin the program on her own, thereby 
saving her remaining VA entitlement for subsequent use.  

In 1985, the appellant began employment as a computer 
operator and thereafter did not return to the vocational 
rehabilitation program.  She worked in Civil Service 
positions as a computer operator from 1985 to July 1994.  

In June 1994, the appellant sought to reenter the VA 
vocational rehabilitation program indicating that she was no 
longer working and needed assistance.  

The record shows that the appellant had problems with fellow 
employees on her job as a computer operator due to an 
intermittent explosive disorder.  Her disability retirement 
from the position is shown to have been the result of her 
inability to deal with her intermittent explosive disorder.  
While it was noted by her supervisor that she was making 
progress in therapy with medication, her improvement was not 
rapid enough for retainment.  

A VA psychiatric examination in April 1994 reported a global 
assessment of functioning of 90 compared to 80 the year 
before.  The examiner commented that the veteran had made 
remarkable improvement since starting on medication and could 
not remember her last explosive episode.  He noted that 
without the medication she would return to her former state.  
VA outpatient treatment records for 1994-95 show continuing 
therapy sessions in the VA mental health clinic's women's' 
group. 


The veteran underwent VA counseling beginning in January 1995 
and in September 1995 was advised that her request for 
vocational rehabilitation had been denied as she was found to 
be employable as a computer operator and did not have an 
employment handicap.  

A report of private psychological testing and evaluation, 
dated in January 1995, showed the appellant was found 
suitable for her chosen employment objectives of 
psychologist/counselor, computer graphics or small business 
owner.  A September 1995 letter from the California, 
Department of Rehabilitation notified the veteran that she 
was eligible for their vocational rehabilitation services, 
but that funds for such services were not available and that 
once her priority was established she would be placed on a 
waiting list.  An October 1995 letter from the veteran's 
treating therapist indicated that he had been treating her 
since 1992 and he expressed his support for her choice of a 
new career in the mental health field.  

On VA psychiatric examination in April 1996, the examiner 
noted a global assessment of functioning of 90, the same as 
the year before.  The examiner commented that the veteran had 
shown significant improvement on medication.  She reported 
having only one significant temper outburst over the past two 
years.  He also noted that in essence his mental status 
examination failed to reveal any evidence of significant 
abnormality.  

In a decision and statement of the case, dated in August 
1996, the appellant's claim was again denied on the basis 
that she had no employment handicap as she was capable of 
suitable employment as a computer operator despite her 
disabilities.  

In her substantive appeal of September 1996, the appellant 
conceded that she was trained in computers, but that she was 
requesting retraining because she was incapable of returning 
to her previous position.  She went on to describe the 
problems and negative attitudes she faced in that employment 
environment.  She also stated that her doctor had indicated 
she could not return to her previous job.  

At a hearing on appeal in February 1997, the appellant 
testified that her computer skills were out of date.  She 
reported that she had been found suitable for training as a 
social worker by non-VA counselors.  She also noted that she 
liked working with computers and could pick up applications 
fairly easily.  She stated that she did not have problems 
working one on one, but did have problems working in groups.  

Criteria

The goal of the vocational rehabilitation program is to 
provide veterans with service-connected disabilities services 
and assistance necessary for achieving independence in daily 
living, to the maximum extent feasible, and suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1.  

The law provides that a veteran is entitled to a program of 
rehabilitation services under Chapter 31 if the veteran meets 
the prescribed rating level for service connected disability.  
(The veteran does in this case.)  However, the veteran must 
also be determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2); 38 C.F.R. § 21.40.  

The term, "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101(7); 
38 C.F.R. § 2152.  

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(b).  

Components of an employment handicap include impairment 
caused by the veteran's service and nonservice-connected 
disabilities, deficiencies in education and training, and 
negative attitudes toward the disabled.  38 C.F.R. § 
21.51(c)(1).  

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment described above.  38 
C.F.R. § 21.51(c)(2).  

The term "nonservice-connected disability" means all 
physical and mental disabilities which have not been found to 
be service-connected by VA.  38 C.F.R. § 21.51(c)(3).  

Determination of employment handicap.  The counseling 
psychologist may find the veteran has an employment handicap.  

(1)	An employment handicap which entitles the veteran to 
assistance under this program exists when all of the 
following conditions are met:

(i)	The veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; 

(ii)	The veteran's service-connected disability materially 
contributes to the impairment of employability;

(iii)	The veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests. 

2)	An employment handicap does not exist when any of the 
following conditions is present:  

(i)	The veteran's employability is not impaired; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons 
within their control;  

(ii)	The veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability.  

(iii)	The veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f).  

Eligibility for employment assistance.  If a veteran is not 
found to have an employment handicap a separate determination 
of his or her eligibility for employment assistance will be 
made under provisions of § 21.47.  38 C.F.R. § 21.51 (g).  

Responsibility for determinations. The determination of an 
employment handicap and eligibility for employment assistance 
may only be made by a counseling psychologist in the 
Vocational Rehabilitation and Counseling Division.  38 C.F.R. 
§ 21.51 (h).  

Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107, and if so, whether VA has properly assisted 
her in the development of her claim.  A "well-grounded" 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to her claim, the Board 
finds that the veteran has presented a claim that is not 
implausible.  The Board is also satisfied that all relevant 
facts have been fully developed, and that all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.

The veteran contends that she is entitled to Chapter 31 
benefits on the basis that she has a serious employment 
handicap primarily due to her service connected psychiatric 
disability.  She argues that she needs retraining in a field 
other than computers in order to overcome her employment 
handicap.  

The Board notes that the veteran submitted her current claim 
for vocational rehabilitation benefits under Chapter 31 in 
June 1994.  At that time, the aforementioned regulations were 
in effect, but 38 C.F.R. § 21.51(c)(2) was later found to be 
invalid by the United States Court of Appeals for Veterans 
Claims (then the United States Court of Veterans Appeals 
(Court) in March 1995.  

In Davenport v. Brown, 7 Vet. App. 476 (1995), the Court 
found that because the statutory authority for 38 C.F.R. § 
21.51(c) was 38 U.S.C.A. § 3102, which did not require a 
causal nexus between a service-connected disability and an 
employment handicap, the 38 C.F.R. § 21.51(c)(2) requirement 
that a veteran's service-connected disability "materially 
contribute" to the employment handicap was in excess of 
statutory authority, and therefore, invalid.  

Subsequently and in response to Davenport, Congress amended 
the applicable statute to specifically include a requirement 
of a causal nexus between a veteran's service-connected 
disability and his/her employment handicap.  See Veterans 
Benefits Improvements Act of 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  That amendment was made 
applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996.  Hence, inasmuch as the veteran's claim was 
filed prior to that date, the Board is bound in this case by 
the Court's decision in Davenport.  

In this case, the evidence of record shows that the veteran 
is service connected for the several disabilities listed 
above and currently has a combined disability evaluation of 
40 percent that has been in effect since April 1993.  The 
Board concedes that the veteran has compensable service-
connected disability of 40 percent and therefore, satisfies 
the first requirement of 38 U.S.C.A. § 3102(2).  


Therefore, in order to show entitlement to a program of 
vocational rehabilitation services, the evidence must show 
initially that the veteran is in need of rehabilitation to 
overcome a serious employment handicap.  But first, it must 
be determined whether the veteran does, in fact, have an 
employment handicap under the provisions of § 21.51(f).  

In addition to the veteran's service-connected disabilities, 
noted above, the RO has found the following disabilities to 
be nonservice connected: a left leg and knee condition, a 
personality disorder and a history of alcohol and substance 
abuse.  There is insufficient evidence of record to show that 
the veteran's employability is restricted by her service and 
nonservice connected disabilities, deficiencies in education 
and training, or negative attitudes toward the disabled.  

In various written and oral statements as well as in her 
hearing testimony, the veteran has not indicated that her 
current employability is affected by her nonservice-connected 
disabilities or even by her service-connected residuals of 
fractures and such is not shown by other evidence of record.  
Rather, she has contended that her service connected 
psychiatric disability precludes her from obtaining and 
sustaining employment in the field of computers.  She also 
argues that she is no longer qualified or competent to engage 
in employment in the computer field.  

In this regard, the record shows that the veteran lost her 
last civil service position due to her intermittent explosive 
disorder for which service connection has now been granted.  
However, clinical data of record show that this condition is 
now well controlled with medication and that it would no 
longer have any significant impact on her obtaining and 
maintaining employment in the computer field or in any other 
field of endeavor.  


One of the veteran's arguments is to the effect that she is 
unable to return to her previous employment as a computer 
operator because of her psychiatric disability, and that she 
would also be unable to function as a computer operator in 
any other work environment.  Her claim is not supported by 
the evidence of record.  

While the Board agrees that it would be difficult for the 
veteran to return to the stresses of her previous position 
because of her longstanding problems in dealing with others 
in that particular job, it is not shown that she would be 
unable to perform similar duties in a friendlier work 
environment, particularly with her continued use of 
medication.  The evidence of record strongly suggests that 
the appellant would be able to successfully function in such 
work environment despite her service-connected psychiatric 
disability and her other disabilities.  

With respect to her argument that she is no longer qualified 
in computers, the Board notes the VA counselor found that the 
appellant, despite her disabilities, has sufficient computer 
skills to be employable in a position commensurate with her 
aptitudes and interests.  The record shows that the appellant 
has not attempted to find reemployment in the computer field 
since she left her job in 1994.  While she insists that she 
is not currently qualified for such employment, this is 
contrary to the professional opinion rendered by the VA 
counselor.  

The professional opinion of the VA counselor in his area of 
expertise clearly outweighs the opinion of the veteran as a 
layperson.  The record also shows that the veteran has been 
offered VA assistance in finding employment in the computer 
field, but has rejected this offer.  Thus, the appellant by 
her refusal has effectively thwarted VA's attempt to 
effectuate the recommendations of its counselor's by placing 
her in suitable employment in the computer field.  

The appellant has made no effort to find such employment even 
though the VA counselor states that she is employable in the 
computer field and the medical records show that the 
psychiatric symptomatology which helped to end her employment 
in 1994 is now controlled with medication.  

The appellant insists on receiving additional vocational 
rehabilitation training leading to an objective of social 
worker, but it is not shown that she has an employment 
handicap resulting from her disabilities necessary for such 
VA vocational rehabilitation training.  It is not 
demonstrated that the veteran would be denied employment due 
to any of the aforementioned service-connected or nonservice-
connected disabilities, or as a result of employers' negative 
attitudes toward her as a disabled person.  In addition, 
despite the veteran's claim, her education and training have 
not been shown to be deficient for employment purposes.   

The Board has also considered the opinions furnished by the 
counselors and tester concerning the veteran's eligibility 
for vocational rehabilitation by the State and the 
feasibility of her desire to become a social worker, but 
these are not the questions before the Board.  The question 
before the Board is whether or not the veteran meets the VA 
criteria for entrance into its vocational rehabilitation 
program and not whether she meets State standards or if a 
particular program is suitable for her and could successfully 
be completed.  Since this veteran is already qualified for 
suitable employment, she does not meet the criteria for 
entrance into the VA Vocational Rehabilitation program and 
her aptitude or desire to become a social worker is not 
relevant to her VA claim.  

When considering all of the veteran's disabilities, the Board 
finds that the veteran has overcome whatever impairment of 
employability they may have caused in her last position as a 
computer operator, which she successfully maintained until 
the exacerbation of her service-connected psychiatric 
disability.  Subsequently, the condition is shown to have 
been amenable to treatment and the exacerbations subsided.  
The counseling psychologists' evidence consistently shows 
that the veteran's employment as a computer operator is 
consistent with her abilities, aptitudes, and interests.  
There is no showing of a current employment handicap.  In the 
absence of an employment handicap, the veteran is not 
entitled to vocational rehabilitation services.

Based on the evidence, the veteran does not have an 
employment handicap; therefore, it follows that she does not 
have a serious employment handicap.  In light of the 
foregoing, the Board finds that the veteran has failed to 
satisfy the criteria for establishing entitlement to a 
program of vocational rehabilitation training under Chapter 
31, Title 38, United States.  Accordingly, her claim for that 
benefit must be denied.  


ORDER

Entitlement to a program of vocational rehabilitation under 
Chapter 31 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

